Citation Nr: 1623194	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for bilateral pes planus and plantar fasciitis for the period prior to September 19, 2008.  

2.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis for the period on and after September 19, 2008.  


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1998 to September 1998, and May 2002 to January 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in March 2008.  The RO issued a statement of the case (SOC) in October 2008.  The Veteran subsequently perfected his appeal with a VA Form 9 in January 2009.  

The Board observes the Veteran appealed from the initial evaluation assigned for his service-connected bilateral foot disability.  The Board framed the issues as stated on the title page.  

In January 2010 the Veteran submitted an informal application to reopen his claim of entitlement to service connection for fibromyalgia.  In August 2010 the Board found that this issue was inextricably intertwined with the issue of evaluation of the Veteran's bilateral pes planus and plantar fasciitis.  

In August 2010, the Board instructed the RO to adjudicate the issue of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for fibromyalgia, and entitlement to a compensable evaluation for bilateral pes planus and plantar fasciitis for the period prior to September 19, 2008, and an evaluation in excess of 10 percent thereafter.   

In April 2012 the RO granted service connection for fibromyalgia.  The Veteran has not filed a notice of disagreement, hence this issue is not on appeal.  

A SSOC was issued in January 2014, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2015).  

The Veteran claims that he is entitled to an initial compensable disability evaluation for his service-connected bilateral pes planus and plantar fasciitis for the period prior to September 19, 2008, and in excess of 10 percent thereafter.  

The Veteran last had an examination with regard to his feet in September 2008.   

According to a January 2010 VA treatment records, the Veteran was seen and treated by a podiatrist at the Memphis VAMC, and he reported chronic pain in both his arches and ankles, and an increase in symptoms with prolonged standing or walking, with no help provided through the use of orthotics.  In December 2013 the Veteran called the Little Rock VAMC reporting the insoles given to him by  podiatry had not helped, and he requested a podiatry consult.  In January 2014 the Veteran was seen and given new orthotics.  There are no additional VA or private treatment records following the January 2014 treatment note.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the medical treatment records indicate continued treatment for his bilateral pes planus and plantar fasciitis, and an increase in symptomatology since his last VA examination in September 2008, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal. 

Accordingly, in light of all the above, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate VA physician, in connection with his claim for an increased rating.   


Any outstanding VA treatment records must be obtained for the file. To ensure a complete record on appeal, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all ongoing federal treatment records, to include records from the VAMC San Diego, VAMC Memphis, and VAMC Little Rock.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent (private records of treatment) to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. After any outstanding federal and private treatment records are associated with the claims file, schedule the Veteran for an examination to determine the nature and extent of his bilateral pes planus and plantar fasciitis.  The  examiner should describe all symptoms of the Veteran's bilateral pes planus, including evidence, if any, of swelling, callouses, pain on manipulation, inward bowing of the tendo achillis, and weight bearing over or medial to the great toe. The examiner should discuss whether the symptoms are relieved be shoe or arch support.  The entire claims file, to include a copy of this REMAND must be made available to the physician designated to examine the Veteran and the examination report should include discussion of the Veteran's documented medical history and assertions.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If any report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


